Citation Nr: 1436056	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1955 to January 1983.  The Veteran died in August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matter on appeal.  

The appellant is seeking service connection for the cause of the Veteran's death: sepsis syndrome, pneumonia, tracheal stenosis, and atrial fibrillation.  Although the claims file includes an initial request for medical records from Chippenham Medical Center, the facility where the Veteran died, there is no indication that an additional request was made when such records were not received.  Additionally, the Board notes that the request was limited to the period of August [redacted], 2008, only.  The Veteran's death certificate notes that he was receiving inpatient care from that facility at the time of his death, but does not indicate for how long. 

The claims file also includes responses from several medical facilities indicting further information must be provided before records can be released.  There is no indication from the file that the VA requested this additional information from the appellant.  The Virginia Commonwealth University Health System requires that authorizations are addressed to that facility; state the purpose of the request; specify the type of records needed and from what date of service; and be signed by a properly authorized and documented agent-including power of attorney papers, estate papers, court orders, and death certificates.  Henrico Doctors Hospital responded with their own authorization that must be completed by the appellant and indicated that VA must be the executor of the Veteran's estate in order to receive the requested records.  Retreat Hospital and John Randolph Medical Center required that dates of treatment be provided.  CJW Medical Center required that a death certificate accompany the request for records for a deceased individual.  

Accordingly, the appellant should be sent a letter requesting that she provide sufficient information and complete authorizations so that VA can obtain treatment records from the facilities previously identified.  The appellant is reminded that she is ultimately responsible for providing this private medical evidence.

The Veteran's death certificate identifies atrial fibrillation as a significant condition contributing to his death but not resulting in the underlying cause.  The appellant claims that the Veteran's heart condition was due to Agent Orange exposure and that the Veteran should be entitled to the presumptive provisions for heart disease under 38 C.F.R. § 3.309(e).  She alleges the Veteran served in Vietnam from 1964 to 1965 and from 1971 to 1972.  Dates of service in Vietnam are unconfirmed. 

The Board notes that the Veteran's service treatment records include complaints of pain and pressure in his chest.  According to a November 2001 treatment record from the John Randolph Medical Center, the Veteran's medical history is positive for aortic insufficiency requiring aortic valve replacement, and positive for a coronary artery bypass.  

In light of the foregoing, the Board finds that a medical opinion should be obtained concerning the appellant's theory of entitlement, and specifically whether atrial fibrillation could be considered ischemic heart disease (a presumptive condition under 38 C.F.R. § 3.309(e)) or if such could be caused by service, to include Agent Orange exposure.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (VA must assist a claimant in obtaining a medical opinion when necessary to substantiate a Dependency and Indemnity Compensation claim).

Furthermore, the current record includes a one-page Social Security Administration (SSA) Inquiry Profile which appears to indicate that the Veteran was receiving disability benefits prior to his death.  Any existing medical records considered in connection with that determination are constructively of record and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with a detailed letter requesting  the following information for these previously identified private medical facilities to obtain medical records from each: 

a. The Virginia Commonwealth University Health System requires that authorizations are addressed to that facility; state the purpose of the request; specify the type of records needed and from what date of service; and be signed by a properly authorized and documented agent-including power of attorney papers, estate papers, court orders, and death certificates.
b. Henrico Doctors Hospital responded in August 2013 with their own authorization that must be completed by the appellant and indicated that VA must be the executor of the Veteran's estate in order to receive the requested records.  
c. Retreat Hospital requires that dates of treatment be provided.  
d. John Randolph Medical Center requires that dates of treatment be provided.  
e. CJW Medical Center requires that a death certificate accompany the request for records for a deceased individual.
f. Identify the complete dates of the Veteran's final hospitalization, ending August [redacted], 2008, at Chippenham Medical Center.

After obtaining the any necessary information from the appellant in order to make additional requests for records, make reasonable efforts obtain the private medical treatment records and associate them with the claims file.  All actions to obtain the requested records should be fully documented, including any negative response.

2.  Contact the appropriate service department and/or record storage facility, to include the National Personnel Record Center and/or JSRRC, with a request that they attempt to verify the Veteran's reported active military service in the Republic of Vietnam (and exposure to herbicides) at any time between January 9, 1962, and May 7, 1975, including from 1964 to 1965 and from 1971 to 1972.  

3.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After review, the examiner should provide an opinion as to the following:

(a) Was the Veteran's atrial fibrillation, identified on his death certificate, a manifestation of ischemic heart disease?  If not, did the Veteran have ischemic heart disease?  If yes, is it at least as likely as not (a probability of 50 percent or more) that ischemic heart disease caused, or contributed substantially or materially to, the Veteran's death?

(b) If the atrial fibrillation identified on the death certificate is not considered a manifestation of ischemic heart disease, is it at least as likely as not (a probability of 50 percent or more) that such was caused by or due to his service and/or exposure to Agent Orange in Vietnam (if such service is verified)?  

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  

5.  Arrange for any further development suggested by evidence received pursuant to the above requests, and then readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



